DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/076,434 and RCE filed on 17 June 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,667,881 issued to Hawbaker.
Regarding Claim 1, Hawbaker discloses a trigger assembly for a firearm comprising: 
a frame and a hammer connected to the frame and movable between a cocked position and a striking position (figs. 7-8); 
the hammer having a relief area to provide clearance for a backup disconnector (see fig.1, relief areas 17/19);
a trigger element connected to the frame and movable by a user between a first position and a second position (trigger 1); 
a single selector connected to the frame and movable between at least a first position and a second position (see at least column 2 lines 25-52; selector is considered the combination of 6/21, 6 being connected to the frame through the trigger group); and 
a retention facility operable to selectively restrain the hammer in the cocked position, and when the selector is in the first position to enable discharge of the firearm in response to movement of the trigger to the first position, and when the selector is in the second position to enable discharge of the firearm in response to movement of the trigger to the second position after movement to the first position (at least column 2 lines 25-52).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,820,211 issued to Hawbaker.
Regarding Claim 1, Hawbaker discloses a trigger assembly for a firearm comprising: 
a frame and a hammer connected to the frame and movable between a cocked position and a striking position (figs. 7-8); 
the hammer having a relief area to provide clearance for a backup disconnector (see fig.1, relief areas 17/19);
a trigger element connected to the frame and movable by a user between a first position and a second position (trigger 1); 
a single selector connected to the frame and movable between at least a first position and a second position (see at least column 2 lines 25-52; single selector is considered the combination of 6/21, 6 being connected to the frame through the trigger group); and 
a retention facility operable to selectively restrain the hammer in the cocked position, and when the selector is in the first position to enable discharge of the firearm in response to movement of the trigger to the first position, and when the selector is in the second position to enable discharge of the firearm in response to movement of the trigger to the second position after movement to the first position (at least column 2 lines 25-52).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered and are partially persuasive.  The double patenting rejections have been withdrawn.  The arguments directed towards the newly added claim amendments have not been previously rejected, please see rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641